Citation Nr: 0912520	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for left foot disorder, claimed 
as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The Veteran had active military service from September 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Lincoln, Nebraska, RO in 
December 2007.  A transcript of the hearing is associated 
with the claims file and has been reviewed.  

The record reflects that the Veteran requested a travel board 
hearing in June 2008.  However, the Veteran did not attend 
the travel board hearing scheduled for August 2008 and did 
not request a postponement, so the request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The veteran provided informed consent for the May 13, 2005, 
VA medical care and the medical evidence does not demonstrate 
that the Veteran has additional disability of the left foot 
that was unforeseen or caused by carelessness, negligence, 
lack of proper skill, and error in judgment on the part of VA 
in furnishing medical treatment to the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a foot disorder have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim under 38 U.S.C.A. § 1151.  This letter also requested 
that the Veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2006 letter 
provided this notice to the Veteran.  

The Board observes that the May 2006 letter was sent to the 
Veteran prior to the August 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
May 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra.

The Board also observes that the appellant has asserted 
entitlement to compensation for a left foot disorder under 38 
U.S.C.A. § 1151.  Notice regarding what information and 
evidence is necessary to establish compensation under the 
provisions of 38 U.S.C.A. was provided in the May 2006 
letter.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records, as well as VA 
treatment records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA medical opinion was requested in 
conjunction with the Veteran's claim, the report of which, 
dated August 2006, is of record.  

Under the circumstances of this case, 'the record has been 
fully developed,' and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the Veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

While the Veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  A letter sent to the Veteran in May 
2006 informed the Veteran of the elements necessary to prove 
a claim for benefits under 38 U.S.C.A. § 1151, as reflected 
above.  The letter specifically advised the Veteran that not 
only must an additional disability be demonstrated, but that 
such must be the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment or must be the 
result of an event not reasonably foreseeable.  Additionally, 
the Veteran was provided the full content of the amended 
regulation in the July 2007 statement of the case.  Under 
these circumstances, the Board concludes the Veteran was 
fully informed of the regulatory change.

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2008).

The Veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because he claims that 
surgery performed at the VA Medical Center (VAMC) in Denver, 
Colorado, on May 13, 2005, resulted in his current foot 
disorder.  The Veteran stated at his DRO hearing that he was 
left deformed with his great left toe being permanently bent 
over the other toes on his left foot.  He states that his 
foot now looks horrible and disgusting.  He further states 
that this causes him great pain with calluses and blisters on 
the second toe and the great toe and interferes with his 
ability to wear shoes.  In addition, he claims that it causes 
him to have balance issues which led to him falling and 
hurting his hip.  The Board notes that the Veteran stated 
that he was not informed of the possible effects of the 
surgery.

In May 2005, the Veteran presented with painful left hallux 
rigidus with interphalangeal joint deformity.  The Veteran 
underwent surgery to correct the problem on May 13, 2005.  
The recorded events of this procedure state that the Veteran 
underwent left Keller arthroplasty and exostectomy of the 
base of the distal and proximal phalanx.  The operation 
report notes that the Veteran tolerated the procedure well.  
A postoperative follow-up report dated May 17, 2005 noted 
that the Veteran's interphalangeal joint fusion of the left 
hallux was healing well with some pain around the incision.  
The Board notes that there was evidence of cellulitis 
following the surgery.  It was also noted that there was 
normal range of motion with no crepitus and no ligamentous 
laxity.  Subsequent medical reports dating from May 2005 to 
June 2005 do not indicate any complaints regarding the 
Veteran's left foot.  Medical reports dating in June 2005, 
indicate that the Veteran presented with mild erythema around 
the incision line, the sutures were removed and the Veteran 
was subsequently monitored and later treated for infection in 
the left foot resulting in treatment including drainage of 
the wound.  Medical reports dating from June 2005 to 
September 2007 show no complaints regarding the left foot.  
The Board acknowledges that medical reports dating from 
September 2007 show that the Veteran had an ulcer in the 
patellar region of his left foot due to his type II diabetes 
mellitus.  There is no indication, however, that this foot 
condition is related to the Veteran's May 2005 foot surgery.  

In August 2006, a medical opinion was provided with regards 
to the likelihood, that the Veteran's foot disorder was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or other similar instance of fault on the 
part of VA in furnishing medical care in connection with 
surgery to the left foot.  The examiner reviewed the 
operative notation and other medical reports and found no 
deviation from normal medical standards with regard to the 
operation on the left big toe.  The examiner noted that the 
operative procedure was uncomplicated with the exception of 
some cellulitis around the wound post operatively.  In 
addition, the examiner noted that the Veteran suffers from 
chronic pain syndrome and related substance use abuses.  The 
examiner notes that the care provided was not negligent, and 
in fact, it appeared that the care was quite good as there 
are multiple notes concerning post operative foot care.  The 
examiner opines that he cannot find any disability or 
additional disability claimed as a left foot disorder that 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or other similar instance of fault on the 
part of VA in furnishing medical care in connection with 
surgery to this Veteran's left foot.

As stated above, the Veteran asserts that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for his 
left foot disorder because it was the result of the surgical 
procedure for his painful left hallux rigidus.  However, the 
Board finds that the competent evidence of record does not 
support his claim.  In this regard, there is no competent 
medical evidence of record indicating that the Veteran's left 
foot disorder is the proximate result of VA treatment and, 
thus, an 'additional disability.  Moreover, even if the 
Veteran's left foot disorder could be attributed to his VA 
treatment, the Board notes that there is no competent 
evidence of record that indicates the standard of care 
provided by the Denver, Colorado VAMC in May 2005 was 
careless or negligent, or below the proper standard of care.  
Finally, there is no evidence that VA provided any treatment 
without his informed consent.

In light of the above, the Board finds that the Veteran's 
claim is supported solely by his own written statements on 
appeal.  Unfortunately, as a lay person, the Veteran is not 
competent to provide evidence regarding the causation of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  
Therefore, the Board finds the Veteran's statements as to the 
etiology of his left foot disorder to be unpersuasive.

Under the above circumstances, the Board concludes that the 
record is devoid of any competent medical evidence reflecting 
a relationship between the care rendered by VA and the 
Veteran's left foot disorder.  There is also an absence of 
competent evidence that any VA treatment or surgery was 
careless, negligent, lacking in proper skill, demonstrative 
of an error in judgment, below the proper standard of care, 
or resulted in an event not reasonably foreseeable.  As such, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is not warranted and the Veteran's claim must 
be denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left foot disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


